Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment and Statement of Reasons for Allowance

Examiners Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended to correct an antecedent basis issue with respect to Claim 9: 

3.	Claim 9, lines 6-7, is amended as follows to replace the word “the” with the word “a”:

“and wherein a second interrupt of the plurality of interrupt metrics”

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.	Claims 1-3 and 5-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:



7.	Independent Claim 9 has been amended to remove the alternative language, “at least one” and now positively recites both a first and second interrupt metric, with the second interrupt metric being based on a proportion of processing cycles used to handle both masked and unmasked interrupts, which is similar in scope to the limitations added to claims 1 and 15, as discussed above.

8.	Page 10 of the Final Rejection indicated the newly incorporated subject matter of the independent claims as allowable due to no combination of the prior art specifically teaching determining a first/second interrupt metric/rate, with the second interrupt metric is based on a proportion of processing load used to handle masked and unmasked interrupts, when considered in combination with the other limitations of the claims.

9.	Claims 2, 5-8, 10-14, and 16-20 inherit the allowable subject matter of independent claims 1, 9, and 15.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185